 



Exhibit 10.1
ESCROW AGREEMENT
     THIS ESCROW AGREEMENT (this “Agreement”), dated as of August 9, 2005 (the
“Effective Time”), is by and among Zix Corporation, a Texas corporation (the
“Company”), and JPMorgan Chase Bank, N.A., a national banking association, as
escrow agent hereunder (the “Escrow Agent”).
Preamble
     The Company presently intends to raise capital in a private offering of its
securities (the “Offering”) pursuant to that certain Securities Purchase
Agreement, dated of even date herewith (the “Securities Purchase Agreement”), by
and among the Company and each of the purchasers listed on Schedule A thereto
(collectively, the “Purchasers”). As required by the Securities Purchase
Agreement, the proceeds with respect to the Excess Units, as such term is
defined in the Securities Purchase Agreement, and identified on Schedule A to
the Securities Purchase Agreement and Schedule A hereto as the “Excess Funds”
are to be placed in escrow hereunder with the Escrow Agent (the “Escrow Funds”).
The Escrow Agent is willing to hold and administer such Escrow Funds and any
income thereon and additions thereto, and to pay and distribute the amounts held
by it in accordance with the terms of this Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
ARTICLE I
ESTABLISHMENT OF ESCROW
     Section 1.1 Escrow Funds. Contemporaneously with the Company’s receipt of
the proceeds of the Offering, the Company shall immediately deposit, or arrange
for the immediate deposit of, the Escrow Funds with the Escrow Agent. From and
after receipt of the Escrow Funds by the Escrow Agent, the Escrow Agent will
hold and disburse the Escrow Funds (together with any cash or other property
received in respect thereof or earned thereon, which shall become a part of the
Escrow Funds) only in accordance with the provisions of this Agreement. Prior to
the release and distribution of the Escrow Funds, the Escrow Agent shall hold
the Escrow Funds for the benefit of the Company and the Purchasers pursuant to
the terms of this Agreement.
     Section 1.2 Investments. The Escrow Agent shall invest and reinvest the
Escrow Funds and any other cash received by the Escrow Agent with respect
thereto in such Eligible Investments as the Company designates in writing to the
Escrow Agent and shall not be responsible or liable for any loss, tax or other
charge accruing from any investment made in accordance herewith. The “Eligible
Investments” shall be those investments set forth in Schedule B attached hereto.
All earnings received from the investment of the Escrow Funds (the “Investment
Earnings”) shall be credited to, and shall become a part of, the Escrow Funds
(and any losses on such investments shall be

1



--------------------------------------------------------------------------------



 



debited from the Escrow Funds). Unless otherwise directed in writing, the Escrow
Funds shall be invested and reinvested in the JPMorgan Chase Cash Escrow. The
Escrow Agent or any of its affiliates may receive compensation with respect to
any investment directed hereunder.
     Section 1.3 Additional Interest. In accordance with Section 1(b)(ii) of the
Securities Purchase Agreement, while held by the Escrow Agent, the Escrow Funds
shall accrue interest from and including the day following the Closing Date (as
defined in the Securities Purchase Agreement) to and excluding the date of
release at a rate of 7.0% per annum (computed on the basis of a 365-day year)
(the “Interest Amount”). If the Escrow Funds are released to the Company
pursuant to Section 2.2(a), the Company shall promptly pay the Interest Amount
to the Purchasers. If the Escrow Funds are released to the Purchasers pursuant
to Section 2.2(b), to the extent the Investment Earnings are less than the
Interest Amount, the Company shall promptly pay to the Purchasers the amount, if
any, equal to such shortfall.
ARTICLE II
TERM; RELEASE OF ESCROW FUNDS
     Section 2.1 Term. The term of this Agreement shall commence at the
Effective Time and shall terminate at such time as all Escrow Funds have been
distributed pursuant to the terms of this Agreement.
     Section 2.2 Release of Escrow Funds. The Escrow Agent shall release and
distribute the Escrow Funds (including any Investment Earnings) as follows:
     (a) to the Company, upon the Escrow Agent’s receipt of a certificate
substantially in the form of Exhibit A, executed by a duly authorized officer of
the Company and certifying to the Escrow Agent that the Shareholder Approval
contemplated by Section 5(d) of the Securities Purchase Agreement has been
obtained on or before 5:00 P.M. CST, Houston, Texas time, on November 22, 2005.
     (b) to the Purchasers, upon the Escrow Agent’s receipt from the Company of
a certificate substantially in the form of Exhibit A, executed by a duly
authorized officer of the Company and certifying to the Escrow Agent that the
Shareholder Approval contemplated by Section 5(d) of the Purchase Agreement was
not obtained on or before 5:00 P.M. CST, Houston, Texas time, on November 22,
2005, with each Purchaser to receive a portion of the Escrow Funds equal to the
sum of:
     (i) the amount of funds set forth next to its name on Schedule A attached
hereto under the column entitled “Excess Funds”; and

2



--------------------------------------------------------------------------------



 



     (ii) such Purchaser’s pro rata share, based upon such Purchaser’s Excess
Funds vis-a-vis other Purchasers, of any Investment Earnings accrued on the
Escrow Funds while held by the Escrow Agent.
     If the Shareholder Approval contemplated by Section 5(d) of the Securities
Purchase Agreement is not obtained and the Company does not deliver a
certificate to the Escrow Agent pursuant to this Section 2.2(b) within 2
business days following November 22, 2005, the Escrow Agent shall deliver the
Escrow Funds, including any earnings accrued on the Escrow Funds, to the
Purchasers at the address or accounts, as applicable, provided on Schedule A.
     The Escrow Agent shall promptly (and in any event within two business days
from receipt of notice) release and distribute the Escrow Funds (and any
earnings accrued thereon), as described above, in accordance with the payment
instructions provided by an executed certificate substantially in the form of
Exhibit A provided to the Escrow Agent by the Company.
     Section 2.3 Effect of Final Delivery. This Agreement shall continue in full
force and effect until the Escrow Agent has delivered all of the Escrow Funds
pursuant to the terms hereof. Except as set forth in Section 4.12, after all of
such funds have been so delivered, all rights, duties and obligations of the
respective parties hereunder shall terminate.
ARTICLE III
THE ESCROW AGENT
     Section 3.1 Appointment. The Company hereby designates and appoints the
Escrow Agent as “Escrow Agent” under this Agreement, and the Escrow Agent hereby
accepts such designation and appointment, subject to all of the provisions of
this Agreement.
Section 3.2 Compensation; Expenses Reimbursement.
     (a) The Company agrees to pay the Escrow Agent’s compensation for its
normal services hereunder in accordance with the executed fee proposal, by and
between the Escrow Agent and the Company, which may be subject to change as
mutually agreed upon from time to time between the Company and the Escrow Agent.
     (b) The Company agrees to reimburse the Escrow Agent on demand for all
costs and expenses incurred in connection with the administration of this
Agreement or the escrow created hereby or the performance or observance of its
duties hereunder which are in excess of its compensation for normal services
hereunder, including payment of any reasonable legal fees and expenses incurred
by the Escrow Agent in connection with resolution of any claim by any party
hereunder.

3



--------------------------------------------------------------------------------



 



Section 3.3 Escrow Agent Terms and Conditions.
     (a) The duties, responsibilities and obligations of the Escrow Agent shall
be limited to those expressly set forth herein, and no duties, responsibilities
or obligations shall be inferred or implied. The Escrow Agent, in its capacity
as such, shall not be subject to, nor required to comply with, any other
agreement to which the Company is a party, even though reference thereto may be
made herein, or to comply with any direction or instruction (other than those
contained herein or delivered in accordance with this Agreement) from the
Company or any entity acting on its behalf. The Escrow Agent shall not be
required to, and shall not, expend or risk any of its own funds or otherwise
incur any financial liability in the performance of any of its duties hereunder.
     (b) If at any time the Escrow Agent is served with any judicial or
administrative order, judgment, decree, writ or other form of judicial or
administrative process which in any way affects the Escrow Funds (including but
not limited to orders of attachment or garnishment or other forms of levies or
injunctions or stays relating to the transfer of the Escrow Funds), the Escrow
Agent is authorized to comply therewith in any manner as it or legal counsel of
its own choosing deems appropriate; and if the Escrow Agent complies with any
such judicial or administrative order, judgment, decree, writ or other form of
judicial or administrative process, the Escrow Agent shall not be liable to any
of the parties hereto or to any other person or entity even though such order,
judgment, decree, writ or process may be subsequently modified or vacated or
otherwise determined to have been without legal force or effect.
     (c) (i) The Escrow Agent shall not be liable for any action taken or
omitted, or for any loss or injury resulting from its actions or its performance
or lack of performance of its duties hereunder in the absence of gross
negligence or willful misconduct on its part. In no event shall the Escrow Agent
be liable (A) for acting in accordance with or relying upon any instruction,
notice, demand, certificate or document from the Company or any entity acting on
behalf of the Company, to the extent such reliance is contemplated by this
Agreement, (B) in no event shall the Escrow Agent be liable for special,
indirect or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits), even if the Escrow Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action, (C) for
the acts or omissions of its nominees, correspondents, designees, subagents or
subcustodians selected with reasonable care, or (D) for an amount in excess of
the value of the Escrow Funds.
          (ii) If any fees, expenses or costs incurred by, or any obligations
owed to, the Escrow Agent hereunder are not promptly paid when due, the Escrow
Agent may reimburse itself therefor from the Escrow Funds. In such event, the
Escrow Agent shall notify the Company of any such reimbursement from the Escrow
Funds and shall furnish to the Company copies

4



--------------------------------------------------------------------------------



 



of all related invoices and other statements, and the Company shall promptly
restore any amount deducted from the Escrow Funds.
          (iii) The Escrow Agent may consult with legal counsel of its own
selection at the expense of the Company as to any matter relating to this
Agreement, and the Escrow Agent shall not incur any liability in acting in good
faith in accordance with any advice from such counsel.
          (iv) The Escrow Agent shall not incur any liability for not performing
any act or fulfilling any duty, obligation or responsibility hereunder by reason
of any occurrence beyond the control of the Escrow Agent (including, but not
limited to, any act or provision of any present or future law or regulation or
governmental authority, any act of God or war, or the unavailability of the
Federal Reserve Bank wire or telex or other wire or communication facility).
     (d) The Escrow Agent shall provide the Company with monthly statements
identifying transactions, transfers or holdings of the Escrow Funds, and each
such statement shall be deemed to be correct and final upon receipt thereof by
such party unless the Escrow Agent is notified in writing to the contrary within
thirty (30) business days of the date of such statement.
     (e) The Escrow Agent shall not be responsible in any respect for the form,
execution, validity, value or genuineness of documents or securities deposited
hereunder, or for any description therein, or for the identity, authority or
rights of persons executing or delivering or purporting to execute or deliver
any such document, security or endorsement.
     (f) Notices, instructions or other communications shall be in writing and
shall be given to the address set forth in the “Notices” provision herein (or to
such other address as may be substituted therefor by written notification to the
Escrow Agent or the Company). Notices to the Escrow Agent shall be deemed to be
given when actually received by the Escrow Agent. The Escrow Agent is authorized
to comply with and rely upon any notices, instructions or other communications
believed by it in good faith to have been sent or given by the Company or by a
person or persons authorized by the Company. Whenever under the terms hereof the
time for giving a notice or performing an act falls upon a Saturday, Sunday, or
New York Stock Exchange holiday, such time shall be extended to the next day on
which the Escrow Agent is open for business.
     (h) The Company shall be liable for and shall reimburse and indemnify the
Escrow Agent and hold the Escrow Agent harmless from and against any and all
claims, losses, liabilities, costs, damages or expenses (including reasonable
attorneys’ fees and expenses) (collectively, “Losses”) arising from or in
connection with or related to this Agreement or being the Escrow Agent hereunder
(including, but not limited to, Losses incurred by the Escrow Agent in
connection with its successful defense, in whole or in part, of

5



--------------------------------------------------------------------------------



 



any claim of gross negligence or willful misconduct on its part); provided,
however, that nothing contained herein shall require the Escrow Agent to be
indemnified for Losses caused by its own gross negligence or willful misconduct.
     (i) (i) The Company may remove the Escrow Agent at any time by giving to
the Escrow Agent thirty (30) calendar days’ prior notice in writing signed by
the Company. The Escrow Agent may resign at any time by giving the Company
thirty (30) calendar days’ prior written notice thereof.
          (ii) Within five (5) calendar days after giving the foregoing notice
of removal to the Escrow Agent or receiving the foregoing notice of resignation
from the Escrow Agent, the Company shall appoint a successor escrow agent. If a
successor escrow agent has not accepted such appointment within thirty (30) days
after the giving of such notice, the Escrow Agent may apply to a court of
competent jurisdiction for the appointment of a successor escrow agent or for
other appropriate relief. The costs and expenses (including reasonable
attorneys’ fees and expenses) incurred by the Escrow Agent in connection with
such proceeding shall be paid by the Company.
          (iii) Upon receipt of the identity of the successor escrow agent, the
Escrow Agent shall either deliver the Escrow Funds then held hereunder to the
successor escrow agent, less the Escrow Agent’s earned but unpaid fees, costs
and expenses or other obligations owed to the Escrow Agent, or hold such Escrow
Funds (or any portion thereof, without any obligation to reinvest the same),
pending distribution, until all such fees, costs and expenses or other
obligations are paid.
          (iv) Upon delivery of the Escrow Funds to the successor escrow agent,
the Escrow Agent shall have no further duties, responsibilities or obligations
hereunder.
     (j) (i) In the event of any ambiguity or uncertainty hereunder or in any
notice, instruction or other communication received by the Escrow Agent
hereunder, the Escrow Agent may, in its sole discretion, refrain from taking any
action other than retain possession of the Escrow Funds, until the Escrow Agent
receives written instructions, signed by the Company and the Purchasers, which
eliminate such ambiguity or uncertainty.
          (ii) IN THE EVENT OF ANY DISPUTE BETWEEN OR CONFLICTING CLAIMS BY OR
AMONG THE COMPANY AND/OR ANY OTHER PERSON OR ENTITY WITH RESPECT TO ANY ESCROW
FUNDS, THE ESCROW AGENT SHALL BE ENTITLED, IN ITS SOLE DISCRETION, TO REFUSE TO
COMPLY WITH ANY AND ALL CLAIMS, DEMANDS OR INSTRUCTIONS WITH RESPECT TO SUCH
ESCROW FUNDS SO LONG AS SUCH DISPUTE OR CONFLICT SHALL CONTINUE, AND THE ESCROW
AGENT SHALL NOT BE OR BECOME LIABLE IN ANY WAY TO

6



--------------------------------------------------------------------------------



 



THE COMPANY FOR FAILURE OR REFUSAL TO COMPLY WITH SUCH CONFLICTING CLAIMS,
DEMANDS OR INSTRUCTIONS. THE ESCROW AGENT SHALL BE ENTITLED TO REFUSE TO ACT
UNTIL, IN ITS SOLE DISCRETION, EITHER (I) SUCH CONFLICTING OR ADVERSE CLAIMS OR
DEMANDS SHALL HAVE BEEN DETERMINED BY A FINAL ORDER, JUDGMENT OR DECREE OF A
COURT OF COMPETENT JURISDICTION, WHICH ORDER, JUDGMENT OR DECREE IS NOT SUBJECT
TO APPEAL, OR SETTLED BY AGREEMENT BETWEEN THE CONFLICTING PARTIES AS EVIDENCED
IN A WRITING SATISFACTORY TO THE ESCROW AGENT OR (II) THE ESCROW AGENT SHALL
HAVE RECEIVED SECURITY OR AN INDEMNITY SATISFACTORY TO IT SUFFICIENT TO HOLD IT
HARMLESS FROM AND AGAINST ANY AND ALL LOSSES WHICH IT MAY INCUR BY REASON OF SO
ACTING. THE ESCROW AGENT MAY, IN ADDITION, ELECT, IN ITS SOLE DISCRETION, TO
COMMENCE AN INTERPLEADER ACTION OR SEEK OTHER JUDICIAL RELIEF OR ORDERS AS IT
MAY DEEM, IN ITS SOLE DISCRETION, NECESSARY. THE COSTS AND EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES AND EXPENSES) INCURRED IN CONNECTION WITH SUCH
PROCEEDING SHALL BE PAID BY, AND SHALL BE DEEMED AN OBLIGATION OF THE COMPANY.
     (k) The Escrow Agent shall be under no duty to enforce payment of any
subscription which is to be paid to and held by it.
     (l) The Escrow Agent shall in no event have any liability in connection
with its investment, reinvestment or liquidation, in good faith and in
accordance with the terms hereof, of any Escrow Funds held by it hereunder,
including, without limitation, any liability for any delay not resulting from
gross negligence or willful misconduct in such investment, reinvestment or
liquidation, or for any loss of income incident to any such delay.
     (m) The Escrow Agent shall not be called upon to advise any party as to
selling or retaining, or taking or refraining from taking any action with
respect to, any securities or other property deposited hereunder.
     (n) It is understood that fees and usual charges agreed upon from the
Escrow Agent’s services shall be considered compensation for its services as
contemplated by this Agreement, and if the Escrow Agent renders any service not
provided for in this Agreement, or if there is any assignment of any interest in
the subject matter of this Agreement by the Company or any modification of this
Agreement, or if any controversy arises under this Agreement or the Escrow Agent
is made a party to any litigation pertaining to this Agreement, or the subject
matter of this Agreement, the Escrow Agent shall be reasonably compensated for
those extraordinary services and reimbursed for all costs and expenses
occasioned by such services, controversy or litigation and the Company hereby
promises to pay such sums upon demand.

7



--------------------------------------------------------------------------------



 



ARTICLE IV
MISCELLANEOUS
     Section 4.1 Governing Law. This Agreement shall be interpreted, construed,
enforced and administered in accordance with the internal substantive laws (and
not the choice of law rules) of the State of Texas.
     Section 4.2 Amendment. Except as otherwise permitted herein, this Agreement
may be modified only by a written amendment signed by all the parties hereto,
and no waiver of any provision hereof shall be effective unless expressed in a
writing signed by the party to be charged.
     Section 4.3 Waiver. The rights and remedies conferred upon the parties
hereto shall be cumulative, and the exercise or waiver of any such right or
remedy shall not preclude or inhibit the exercise of any additional rights or
remedies. The waiver of any right or remedy hereunder shall not preclude the
subsequent exercise of such right or remedy.
     Section 4.4 Binding Obligation. The Company hereby represents and warrants
(a) that this Agreement has been duly authorized, executed and delivered on its
behalf and constitutes its legal, valid and binding obligation and (b) that the
execution, delivery and performance of this Agreement by the Company do not and
will not violate any applicable law or regulation.
     Section 4.5 Severability. The invalidity, illegality or unenforceability of
any provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision; and if any provision is held to be
unenforceable as a matter of law, the other provisions shall not be affected
thereby and shall remain in full force and effect.
     Section 4.6 Entire Agreement. This Agreement shall constitute the entire
agreement of the parties with respect to the subject matter and supersedes all
prior oral or written agreements in regard thereto.
     Section 4.7 Headings. The headings contained in this Agreement are for
convenience of reference only and shall have no effect on the interpretation or
operation hereof.
     Section 4.8 Counterparts. This Agreement may be executed, by facsimile or
otherwise, by each of the parties hereto in any number of counterparts, each of
which counterpart, when so executed and delivered, shall be deemed to be an
original and all such counterparts shall together constitute one and the same
agreement.

8



--------------------------------------------------------------------------------



 



     Section 4.9 Transferability; Third Party Beneficiaries. The parties to this
Agreement may not transfer any interest in the Escrow Funds or any other right
under this Agreement to any other party without the prior written consent of the
other party to this Agreement. It is expressly acknowledged and agreed by the
parties that the Purchasers are intended to be and shall be third party
beneficiaries of this Agreement entitled to the benefits specified herein.
Except as set forth in this Section 4.9, this Agreement is for the exclusive
benefit of the parties hereto and their respective successors hereunder, and
shall not be deemed to give, either express or implied, any legal or equitable
right, remedy, or claim to any other entity or person whatsoever.
     Section 4.10 Binding Effect. This Agreement shall inure to the benefit of
and be binding upon the respective heirs, executors, administrators, successors
and assigns of the parties hereto.
     Section 4.11 Notices. All notices or other communications which are
required or permitted hereunder shall be in writing and sufficient if delivered
by hand, by facsimile transmission, by registered or certified mail, postage
prepaid, or by courier or overnight carrier, to the persons at the addresses set
forth below (or at such other address as may be provided hereunder), and shall
be deemed to have been delivered as of the date so delivered:
     If to Company:
Zix Corporation
2711 N. Haskell Avenue, Suite 2200
Dallas, Texas 75204
Attn: Ronald A. Woessner, General Counsel
Facsimile: (214) 515-7385
     with a copy to:
Baker Botts L.L.P.
2001 Ross Avenue
Dallas, Texas 75201-2980
Attn: Sarah Rechter
Facsimile: (214) 661-4419
     If to the Escrow Agent:
JPMorgan Chase Bank, N.A.
600 Travis Street, 53rd Floor
Houston, Texas 77002
Attn: Luis Bustamante
Facsimile: (713) 216-6927

9



--------------------------------------------------------------------------------



 



If to any Purchaser, at such Purchaser’s address or facsimile number set forth
on Schedule A to this Agreement;
or such other person or address as shall be furnished in writing by any of the
parties and any such notice or communication shall be deemed to have been given
as of the date so mailed.
     Section 4.12 Survival. The following provisions shall survive any
termination of this Agreement or the resignation or removal of the Escrow Agent:
Sections 3.2, 3.3(c), 3.3(h), 3.3(j)(ii), 4.9 and this Section 4.12.
Section 4.13 Account Opening Information/TINs.
     (a) Account Opening Information. For accounts opened in the US, to help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person who opens an account. Accordingly, when
an account is opened, the Escrow Agent will ask for information that will allow
it to identify relevant parties.
     (b) TINs. Tax Matters. The Company represents that its correct Taxpayer
Identification Number (“TIN”) assigned by the Internal Revenue Service (“IRS”)
or any other taxing authority is set forth on the signature page hereof. In
addition, all interest or other income earned under this Agreement shall be
allocated and/or paid as directed by this Agreement and reported by the
recipient to the Internal Revenue Service or any other taxing authority.
Notwithstanding such written directions, the Escrow Agent shall report and, as
required, withhold any taxes as it determines may be required by any law or
regulation in effect at the time of the distribution. In the absence of timely
direction, all Escrow Funds shall be retained and reinvested from time to time
by the Escrow Agent as provided in Section 1.2. In the event that any earnings
remain undistributed at the end of any calendar year, the Escrow Agent shall
report to the Internal Revenue Service or such other authority such earnings as
it deems appropriate or as required by any applicable law or regulation or, to
the extent consistent therewith, as directed in writing by the Company. In the
absence of such written directions, undistributed earnings will be attributed to
and reported on as belonging to the Company. In addition, the Escrow Agent shall
withhold any taxes it deems appropriate and shall remit such taxes to the
appropriate authorities. Any tax returns or reports required to be prepared and
filed on behalf of or by the Company or Purchasers, as applicable, will be
prepared and filed by the Company or the Purchasers, as applicable, and the
Escrow Agent shall have no responsibility for the preparation and/or filing or
any tax return with respect to the Escrow Funds. In addition, any tax or other
payments required to be made pursuant to such tax return or filing will be paid
by the Company or Purchasers, as appropriate. The Escrow Agent shall have no

10



--------------------------------------------------------------------------------



 



responsibility for such payment unless directed to do so by the appropriate
authorized party.
     Section 4.14 Security Procedures. In the event funds transfer instructions
are given, whether in writing, by telecopier or otherwise, the Escrow Agent is
authorized to seek confirmation of such instructions by telephone call-back to
the person or persons designated on Schedule C hereto, and the Escrow Agent may
rely upon the confirmation of anyone purporting to be the person or persons so
designated. The persons and telephone numbers for call-backs may be changed only
in a writing actually received and acknowledged by the Escrow Agent. If the
Escrow Agent is unable to contact any of the authorized representatives
identified in Schedule C, the Escrow Agent is hereby authorized to seek
confirmation of such instructions by telephone call-back to any one or more of
the Company’s executive officers (“Executive Officers”), which shall include the
titles of Chief Executive Officer, Chief Financial Officer, General Counsel and
Senior Vice President, as the Escrow Agent may select. Such Executive Officer
shall deliver to the Escrow Agent a fully executed incumbency certificate
evidencing the authority of such Executive Officer, and the Escrow Agent may
rely upon the confirmation of anyone purporting to be any such officer. The
Escrow Agent and the Company’s or any Purchaser’s bank in any funds transfer may
rely solely upon any account numbers or similar identifying numbers provided by
the Company to identify (i) the Company or any Purchaser, (ii) the Company’s or
any Purchaser’s bank, or (iii) an intermediary bank. The Escrow Agent may apply
any of the Escrow Funds for any payment order it executes using any such
identifying number, even when its use may result in a person other than the
Company or a Purchaser being paid, or the transfer of Escrow Funds to a bank
other than the Company’s or a Purchaser’ bank or an intermediary bank
designated. The parties to this Agreement acknowledge that these security
procedures are commercially reasonable.
[Signatures on following page]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Escrow Agreement as of
the day and year first above written.

              ESCROW AGENT
 
       
 
       
 
  By:   /s/ May Ng
 
       
 
  Name:   May Ng
 
       
 
  Title:   Vice President, Trust Officer
 
       



                                  Tax Certification: Taxpayer ID#:   75-2216818
                                             
 
                               
Customer is a (check one):
                           
 
                                X   Corporation       Municipality      
Partnership       Non-profit or Charitable Org
 
                               
 
  Individual       REMIC       Trust       Other    
 
                               

Under the penalties of perjury, the undersigned certifies that:

(1)   the entity is organized under the laws of the United States   (2)   the
number shown above is its correct Taxpayer Identification Number (or it is
waiting for a number to be issued to it); and   (3)   it is not subject to
backup withholding because: (a) it is exempt from backup withholding or (b) it
has not been notified by the Internal Revenue Service (IRS) that it is subject
to backup withholding as a result of failure to report all interest or
dividends, or (c) the IRS has notified it that it is no longer subject to backup
withholding.

(If the entity is subject to backup withholding, cross out the words after the
(3) above.)
Investors who do not supply a tax identification number will be subject to
backup withholding in accordance with IRS regulations.
Note: The IRS does not require your consent to any provision of this document
other than the certifications required to avoid backup withholding .

            COMPANY
      By:   /s/ Brad Almond       Name:   Brad Almond      Title:   Chief
Financial Officer     

Signature Page to Escrow Agreement

 